— ae

Lic ED Shes DW Coty
For The
SOA Diesthrct oF Dino's

Aurel u Caber fold
Plint tt

eter ly Butler eb cl.

Case Number 3! 1§-CV-COpsY ALR. Mae.

|

\

SCANNED at PCC ana E-mailec

| +4120 (date) by HZ nttials}
_|__(# af pages)

Pegpesting Sdodus en case Gluredt v.

Bublec atk BF -CU- OOOSF

 

 

Cy (O Peaink FE respect Suly Sikbmitled a mohin Sor his
Cppeintment o& comsel and cildo siomelleel Wis answer
do Ue oleFenchylty on USA, Sie atter the olrcbals cere
lobe with dhe Sunmacy judgement cud wth thet loeing Rll
Plant ff Sled a aolin Sr Enhry OF BDeleult ancl ens
ranted 3-H -20N0, bn St BPegpest Kfalug,
avd \. Clete Date P-od- OR)
hespecluly Submnted
ES gee
online Coreckiones Crater

PO Bor $9
oak tac XA. lol MK

 
 

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS .
Prisoner.es!@ilsd.uscourts.gov ¥,
ELECTRONIC FILING COVER SHEET

Please complete this form and include it when submitting any type of document, letter, pleading, etc. to
the U.S. District Court for the Southern District of Mlinois for review and filing,

Koeord th ve Ld Me S52

Please answer questions as thoroughly as possible and circle yes or no where indicated:

1. Is this a new civil rights complaint or habeas corpus petition?. Yes or(Na)
Tf this is a habeas case, please circle the related statute: 28 US.C. 2241 or 28 US.C. 2254
2. Is thisan Amended Complaint or an Amended Habeas Petition? § Yes ofNo’)

if yes, please list case number: »

 

 

if yes, but you de not know the case number mark here:
3. Should this document be filed ina pending case? (oye No
If yes, please list case number; 9+ 1§-CV-O6 ISS A SA, M LUB
If yes, but you do not know the case number mark here:
Please list the total number of Pages being transmitted: - _{

a

a

If multiple documents, please identify each document and the number of pages for each
document. For example: Motion to Proceed In Forma Pauperis, 6 pages;. Complaint, 28 pages,

ABE on cas age

 

 

 

 

 

 

Please note that discovery requests and responses are NOT to be filed, and should be forwarded
to the attorney(s) of record. Discovery materials sent to the Court will be returned unfiled,
